Citation Nr: 1133106	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-2 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application.  

(The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder; migraine headaches; and a lung disorder including residuals of pneumonia; and service connection for prostate cancer, including as due to exposure to Agent Orange are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Louisiana from February 1972 to February 1978, and had active duty for training (ADUTRA) from August 5, 1972 to December 20, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Committee on Waivers and Compromise (COW) that confirmed a previous determination that the appellant had not filed a timely application for a waiver.  The determination also addressed the merits of the waiver application, but it is necessary to first determine that a timely application was filed to reach the merits of a waiver determination.  See 38 C.F.R. § 1.963 (2010). 

In April 2011, the appellant testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  The appellant had requested a hearing before the Board in conjunction with this appeal, but did not offer any testimony regarding this matter at the hearing.  At the April 2011 video hearing, the appellant was not represented by an attorney or service organization and indicated that he wished to proceed without representation.  Subsequently, he appointed a service organization to represent him in his case on appeal.


FINDINGS OF FACT

1.  In a January 2004 determination by COW, it was noted that the appellant had not filed an application for waiver within 180 days of being notified of his debt in April 2003.  The appellant did not appeal the decision.

2.  Since the January 2004 COW decision, the appellant has submitted additional argument regarding his claim.  This new evidence is not material and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The COW's January 2004 decision that the appellant had not filed an application for waiver within 180 days of being notified of his debt in April 2003 is final.  38 U.S.C.A. § 7105 ((West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the COW's January 2004 determination is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Pursuant to the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim and has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  

The Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in waiver cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Court noted that the statute at issue in such cases was found in chapter 53 of title 38 of the U.S. Code, and that the provisions of the VCAA were relevant to a different chapter of title 38.  Therefore, the VCAA is not for application in this matter.  

Notwithstanding the foregoing, the Board notes that the January 2004 and October 2005 waiver decisions and the June 2006 statement of the case notified the appellant of the laws and regulations pertaining to the issue on appeal.  These documents also advised the appellant of the evidence of record and of the reasons and bases for the decision.  A review of the claims folder indicates that all evidence necessary for an equitable disposition of the claimant's appeal is of record.  

New and Material

The COW determined that the appellant had not filed a timely application for waiver following notification of his indebtedness in April 2004.  The appellant was advised of the decision and of his procedural and appellate rights in a letter dated that same month.  However, the appellant did not appeal.  Prior unappealed determinations are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2010).

A claim will be reopened if new and material evidence is submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2) (2010).  

As noted in the January 2004 determination, the appellant did not file a timely application for a waiver.  In his current claim, the appellant argues the merits of the waiver, citing to financial hardship.  It is also argued that the appellant was displaced by Katrina (in 2005) and did not receive mail in a regular manner in his new Texas address.  The appellant makes no contentions regarding his failure to file a timely application following notification of the indebtedness in April 2003, which was more than two years prior to Katrina.  

The appellant has not presented any evidence that suggests that he filed a timely application for waiver in 2003 and has not suggested any theory by which the time limit for filing an application could be extended.  He has not claimed that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond his control, there was a delay in such individual's receipt of the notification of the indebtedness.  There is no basis presented for reopening the claim.  

In cases in which the law and not the evidence is dispositive, a claim for VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant's request for waiver of the overpayment of pension benefits was not received within 180 days of the April 2003 notification.  Therefore, his claim was denied as a matter of law.  The appellant has presented no additional evidence that presents a theory for relief; the additional evidence is not new and material and does not raise a reasonable possibility of substantiating the claim.  




ORDER

New and material evidence has not been submitted to reopen a claim for a waiver of recovery of an overpayment of pension benefits, and the appeal is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


